Exhibit 10.1

Execution Version

OMNIBUS AGREEMENT

among

TALLGRASS ENERGY HOLDINGS, LLC,

TALLGRASS ENERGY GP, LP,

TEGP MANAGEMENT, LLC,

and

TALLGRASS EQUITY, LLC



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), among Tallgrass Energy Holdings, LLC, a
Delaware limited liability company (“Holdings”), Tallgrass Energy GP, LP, a
Delaware limited partnership (the “Partnership”), TEGP Management, LLC, a
Delaware limited liability company (the “General Partner”) and Tallgrass Equity,
LLC, a Delaware limited liability company (“Tallgrass Equity”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to the amount to
be paid by Tallgrass Equity for certain general and administrative services to
be performed or provided by Holdings and its Affiliates as well as direct
expenses, including operating expenses, incurred by Holdings and its Affiliates
for and on behalf of the Partnership Entities (as defined herein) and Tallgrass
Equity’s reimbursement obligations related thereto.

3. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to the granting
of a license from Holdings to the Partnership Entities.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” has the meaning given such term in the Partnership Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Cause” has the meaning given such term in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person or its Affiliates or such
Applicable Person or its Affiliates owns or controls such other Person; (ii) the
dissolution or

 

2



--------------------------------------------------------------------------------

liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person, other than any such transaction
where (a) the outstanding Voting Securities of the Applicable Person are changed
into or exchanged for Voting Securities of the surviving Person or its parent
and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other
than Holdings or its Affiliates, being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of the Applicable Person, except in a
merger or consolidation that would not constitute a Change of Control under
clause (iii) above.

“Class A Shares” has the meaning given such term in the Partnership Agreement.

“Class B Shares” has the meaning given such term in the Partnership Agreement.

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Class A Shares.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

“Holdings” has the meaning given such term in the introduction to this
Agreement.

“Holdings Entities” means Holdings and any Person controlled, directly or
indirectly, by Holdings other than the General Partner, a member of the
Partnership Group, TEP or its Subsidiaries; and “Holdings Entity” means any of
the Holdings Entities.

“License” has the meaning given such term in Section 3.1 of this Agreement.

“Marks” has the meaning given such term in Section 3.1 of this Agreement.

“Name” has the meaning given such term in Section 3.1 of this Agreement.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Tallgrass Energy GP, LP, dated as of the Closing Date, as such
agreement may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

“Partnership Group” means the Partnership and its Subsidiaries (other than TEP
and its Subsidiaries).

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government body or agency or political
subdivision thereof or other entity.

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-202258), as amended, filed with the Securities and Exchange Commission
with respect to the proposed initial public offering of Class A Shares by the
Partnership.

“Service Provider” has the meaning given such term in Section 2.2 of this
Agreement.

“Services” has the meaning given such term in Section 2.1 of this Agreement.

“Subsidiary” has the meaning given such term in the Partnership Agreement.

“Tallgrass Equity” has the meaning given such term in the introduction to this
Agreement.

“TEP” means Tallgrass Energy Partners, LP, a Delaware limited partnership.

“TEP Omnibus Agreement” means that certain omnibus agreement, effective as of
May 17, 2013, among Tallgrass Development, LP, a Delaware limited partnership,
TEP, Tallgrass MLP GP, LLC, a Delaware limited liability company and Tallgrass
Development GP, LLC.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

ARTICLE II

Provision of Services; Reimbursement

2.1 Agreement to Provide Services. Until such time as this Agreement is
terminated as provided in Section 4.4, Holdings hereby agrees to provide, or to
cause the Holdings Entities or third parties to provide, the Partnership
Entities with such general and administrative services and management and
operating services as may be necessary to manage and operate the business and
affairs of the Partnership Entities, including accounting, audit, business
development, corporate record keeping, treasury services (including cash
management), real property/land, legal, operations/engineering, investor
relations, risk management, commercial/marketing, information technology,
insurance, government relations/compliance, tax, payroll, human resources and
environmental, health and safety (collectively, “Services”). Holdings shall, and
shall cause the Holdings Entities or such third parties to, provide the
Partnership Entities with such Services in a manner consistent in nature and
quality to the services of such type provided by the Holdings Entities to TEP
and its Subsidiaries pursuant to the TEP Omnibus Agreement.

 

4



--------------------------------------------------------------------------------

2.2 Reimbursement by Tallgrass Equity. Subject to and in accordance with the
terms and provisions of this Article II and such reasonable allocation and other
procedures as may be agreed upon by Holdings and the General Partner from time
to time, Tallgrass Equity hereby agrees to reimburse Holdings or the Holdings
Entity providing the Services, as applicable (the “Service Provider”), for all
reasonable direct and indirect costs and expenses incurred by the Service
Provider in connection with the provision of the Services to the Partnership
Entities, including the following:

(a) any payments or expenses incurred for insurance coverage and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the business of the Partnership Group;

(b) any costs incurred in connection with the provision of information
technology services;

(c) salaries and related benefits and expenses of personnel employed by a
Holdings Entity who render Services to the Partnership Entities, plus general
and administrative expenses associated with such personnel;

(d) any expenses incurred by a Holdings Entity with respect to third parties
providing Services to the Partnership Entities on behalf of a Holdings Entity;

(e) any taxes or other direct expenses paid by a Holdings Entity for the benefit
of the Partnership Entities; and

(f) all expenses and expenditures incurred by a Holdings Entity as a result of
the Partnership becoming and continuing as a publicly traded entity, including
costs associated with annual and quarterly reports, tax return and Form 1099
preparation and distribution, independent auditor fees, partnership governance
and compliance expenses, registrar and transfer agent fees, legal fees and
director compensation;

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by the Holdings Entities consist of an allocated portion of costs and
expenses incurred by a Holdings Entity for the benefit of both the Partnership
Entities and the other Affiliates of Holdings, such allocation shall be made on
a reasonable cost reimbursement basis as determined by Holdings.

2.3 Billing Procedures. Tallgrass Equity will reimburse the Service Provider for
billed costs no later than the later of (a) the last day of the month following
the performance month, or (b) thirty (30) business days following the date of
the Service Provider’s billing to Tallgrass Equity. Billings and payments may be
accomplished by inter-company accounting procedures and transfers. The General
Partner shall have the right to review all source documentation concerning the
liabilities, costs, and expenses upon reasonable notice and during regular
business hours.

 

5



--------------------------------------------------------------------------------

ARTICLE III

License of Name and Mark

3.1 Grant of License. Upon the terms and conditions set forth in this Article
III, Holdings hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group and to the General Partner
a shared, nontransferable, nonexclusive, royalty free right and license
(“License”) to Holdings’s right to use the name “Tallgrass” (the “Name”) and any
associated or related marks (the “Marks”).

3.2 Ownership and Quality. The Partnership and the General Partner agree that
ownership of the Name and the Marks and the goodwill relating thereto shall
remain vested in Holdings both during the term of this License and thereafter,
and the Partnership and the General Partner further agree, and agree to cause
the other Partnership Entities, never to challenge, contest or question the
validity of Holdings’s ownership of the Name and the Marks or any registration
thereto by Holdings. In connection with the use of the Name and the Marks, the
Partnership, the General Partner and any other Partnership Entity shall not in
any manner represent that they have any ownership in the Name and the Marks or
registration thereof except as set forth herein, and the Partnership and the
General Partner, on behalf of itself and the other Partnership Entities,
acknowledge that the use of the Name and the Marks shall not create any right,
title or interest in or to the Name and the Marks, and all use of the Name and
the Marks by the Partnership, the General Partner or any other Partnership
Entity, shall inure to the benefit of Holdings. The Partnership and the General
Partner agree, and agree to cause the other Partnership Entities, to use the
Name and Marks in accordance with such quality standards established by Holdings
and communicated to the Partnership and the General Partner from time to time,
it being understood that the products and services offered by the Partnership
Entities immediately before the Closing Date are of a quality that is acceptable
to Holdings and justifies the License. In the event any Partnership Entity is
determined by Holdings to be using the Name and the Marks in a manner not in
accordance with quality standards established by Holdings, Holdings shall
provide written notice of such unacceptable use including the reason why
applicable quality standards are not being met. If acceptable proof that quality
standards are met is not provided to Holdings within thirty (30) days of such
notice, the entity’s license to use the Name and the Marks shall terminate and
shall not be renewed absent written authorization from Holdings.

3.3 Termination. In the event of termination of this Agreement, pursuant to
Section 4.4 or otherwise, or the termination of the License, the Partnership
Entities’ right to utilize or possess the Name and the Marks licensed under this
Agreement shall automatically cease, and no later than ninety (90) days
following such termination, (a) the Partnership Entities shall cease all use of
the Name and the Marks and shall adopt trademarks, service marks, and trade
names that are not confusingly similar to the Name and the Marks, provided,
however, that any use of the Name or the Marks during such 90-day period shall
continue to be subject to Section 3.2, (b) at Holdings’s request, the
Partnership Entities shall destroy all materials and content upon which the Name
or the Marks continue to appear (or otherwise modify such materials and content
such that the use or appearance of the Name or the Marks ceases) that are under
the Partnership Entities’ control, and certify in writing to Holdings that the
Partnership Entities have done so, and (c) each Partnership Entity shall change
its legal name so that there is no reference therein to the name “Tallgrass” or
d/b/a then used by any Holdings Entity or any variation, derivation or
abbreviation thereof, and in connection therewith, shall make all necessary
filings of certificates with the Secretary of State of the State of Delaware and
to otherwise amend its organizational documents by such date.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

4.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Kansas and to venue in Kansas.

4.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement, excluding billing notices under Section
2.3 which shall be handled under Holdings’ standard billing procedures, must be
in writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage paid, and registered or
certified with return receipt requested or by delivering such notice in person
or by overnight delivery or by electronic mail or by facsimile to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by electronic mail or by facsimile shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.2.

For notice to Holdings:

Tallgrass Energy Holdings, LLC

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: General Counsel

Facsimile: 913.928.6011

Electronic Mail: george.rider@tallgrassenergylp.com

with a copy, which shall not constitute notice, to:

c/o Tallgrass Energy Holdings, LLC

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: President and Chief Executive Officer

Facsimile: 913.928.6006

Electronic Mail: david.dehaemers@tallgrassenergylp.com

 

7



--------------------------------------------------------------------------------

For notice to the Partnership Entities (including Tallgrass Equity):

Tallgrass Energy GP, LP

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: General Counsel

Facsimile: 913.928.6011

Electronic Mail: george.rider@tallgrassenergylp.com

with a copy, which shall not constitute notice, to:

Tallgrass Energy GP, LP

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: President and Chief Executive Officer

Facsimile: 913.928.6006

Electronic Mail: david.dehaemers@tallgrassenergylp.com

4.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. In the event of a conflict between the provisions of this
Agreement and the provisions of the Partnership Agreement, the provisions of the
Partnership Agreement shall control.

4.4 Termination. Notwithstanding any other provision of this Agreement, (i) if
the General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and the Class A Shares and Class B
Shares held by the General Partner and its Affiliates are not voted in favor of
such removal, then this Agreement, other than the provisions set forth in
Section 3.3, may at any time thereafter be terminated by Holdings by written
notice to the other Parties, or (ii) if a Change of Control of the Partnership
occurs, then this Agreement, other than the provisions set forth in Section 3.3,
may at any time thereafter be terminated by Holdings by written notice to the
other Parties.

4.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

4.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, would be adverse in
any material respect to the holders of Class A Shares. Each such instrument
shall be reduced to writing and shall be designated on its face an “Amendment”
or an “Addendum” to this Agreement.

 

8



--------------------------------------------------------------------------------

4.7 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign any of its rights or obligations under this Agreement without the consent
of the other Parties hereto. Each of the Parties hereto specifically agrees that
each member of the Partnership Group, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity. Except as
contemplated by the preceding sentence, this Agreement does not create any
rights or benefits for any entity or individual other than the Parties.

4.8 Successors. This Agreement shall bind and inure to the benefit of the
Parties and to their respective successors and assigns.

4.9 Continuation of Work During Dispute. Notwithstanding any dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of the dispute.

4.10 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile or portable document format (.pdf) counterparts, with the
same effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

4.11 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable by a court
or regulatory body of competent jurisdiction, the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

4.12 Rules of Construction. Whenever the context requires, the gender of all
words used in this Agreement shall include the masculine, feminine and neuter,
and the number of all words shall include the singular and plural. All
references to Article numbers and Section numbers refer to Articles and Sections
of this Agreement. Unless otherwise specifically indicated or the context
otherwise requires, the terms “include,” “includes” and “including” as used in
this Agreement shall be deemed to be followed by the words “without limitation.”

4.13 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

4.14 Withholding or Granting of Consent. Unless otherwise provided herein, each
Party may, with respect to any consent or approval that it is entitled to grant
pursuant to this Agreement, grant or withhold such consent or approval in its
sole and uncontrolled discretion, with or without cause, and subject to such
conditions as it shall deem appropriate.

 

9



--------------------------------------------------------------------------------

4.15 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall take any act, or fail to take any act, under this
Agreement which would violate any applicable law, statute, rule or regulation.

4.16 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 4.7, the provisions of this Agreement are enforceable
solely by the Parties, and no stockholder, limited partner, member or assignee
of a Party shall have the right, separate and apart from such Party, to enforce
any provision of this Agreement or to compel any Party to comply with the terms
of this Agreement.

4.17 No Recourse Against Officers or Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of Holdings, the General Partner, the
Partnership, Tallgrass Equity or any member of the Partnership Group.

4.18 Legal Compliance. The Parties acknowledge and agree that this Agreement,
and all services provided under this Agreement, are intended to comply with any
and all laws and legal obligations and that this Agreement should be construed
and interpreted with this purpose in mind.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

TALLGRASS ENERGY HOLDINGS, LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer TALLGRASS ENERGY
GP, LP By: TEGP Management, LLC, its general partner By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer TEGP MANAGEMENT,
LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer TALLGRASS EQUITY,
LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer

Signature Page to Omnibus Agreement